Title: To George Washington from Samuel Holden Parsons, 30 April 1781
From: Parsons, Samuel Holden
To: Washington, George


                        
                            Dear General
                             Apl 30th 1781
                        
                        The Fever by which I have been confined has left me exceedingly weak, and unable to attend to any business of
                            importance, nor do I expect to recover my strength soon unless a Journey to which I am advised, shall restore me—I hope to
                            be able to join the army by the forepart of June, but have no expectation of being sooner able to do my Duty there—Two
                            severe Fevers in Six months are very forceable proofs of a ruined Constitution, and reasons of great weight with me to pay
                            more attention to my health, than a Camp life will admit of; If I find I can go through the Fatigues of another Campaign;
                            which I most ardently desire, I shall join the Army; but should the State of my Health prevent my joining before the
                            Campaign opens I must resign.
                        I believe very little more progress can be made in the matters committed to my conduct at present; Capn
                            Walker will be able to inform you on the Subject, a considerable check is put to the proceedings of the Disaffected in
                            this Quarter, but no radical cure is affected. I find a Report is confidentially circulated among them, that the British
                            Government have given assurances to Col. Allen that the State of Vermont shall be made a seperate Province, if the War
                            terminates in their Favour, and that he shall be appointed governor of the new Province; how far this Report is justly
                            founded, I cannot determine, the difference which has happened between him and that State may give some reason to suspect
                            it to be true.
                        I do not wholly dispair of possessing myself of a Register of Names who have conformed to British Government,
                            I have proof of the existance of such Registers, by those who have seen one of them; the Keeper of which is now under
                            Guard, but the Register was not to be found.
                        The Person on whom our principal dependance was placed, has been very faithfull and employed almost his whole
                            time in the Service, and been at considerable Expence; which by reasons of his indigent circumstances he is unable to
                            support, I must therefore beg your Excellency to order him to be paid.
                        I herewith transmit you the Proceedings of a Court Martial on the Trial of Uriah Rowland, I do not consider
                            myself to have any Authority to approve a Sentence in a Capital Case; I do not suppose myself a General Officer Commanding
                            in this State, within the meaning of the Act of Congress. Being here for a special purpose only, and without Troops to
                            Command, and I believe the Act giving power to a General Officer Commanding in any State was repealed, at the time when
                            Congress reassumed the Power of pardoning Offenders. There is also a Relation between the Prisoners Family and me, which
                            is a providential Reason for being excused if I have a Right. He has served Three or four Years in the Army as a Non
                                Commd Officer with good reputation; is about 24 Years of age, as brave and intrepid as any Man, has
                            many Qualities which might render him a very usefull Man. Since he has been over to the Enemy he has been very active in
                            their Service, and has done much Mischief, he says he was induced to bring over some goods from Long Island, which he
                            recev’d in payment of a Debt from a Man who had joined them and being discovered he fled to the Enemy, but says he has
                            always retained sentiments friendly to the Country. I am with great Respect yr Excellency’s Obedt Servt
                        
                            Saml H. Parsons
                        
                    